USCA4 Appeal: 20-7171      Doc: 27         Filed: 02/07/2022     Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7171


        UNITED STATES OF AMERICA,

                             Plaintiff – Appellee,

                      v.

        CALVIN ANTONIO SPENCER,

                             Defendant – Appellant.



        Appeal from the United States District Court for the District of North Carolina at Elizabeth
        City. Terrence W. Boyle, District Judge. (2:92-cr-00026-BO-1)


        Submitted: December 30, 2021                                      Decided: February 7, 2022


        Before HARRIS and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Jaclyn L. Tarlton, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
        North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P.
        May-Parker, Assistant United States Attorney, Banumathi Rangarajan, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7171       Doc: 27          Filed: 02/07/2022      Pg: 2 of 6




        PER CURIAM:

               Calvin Antonio Spencer appeals from the district court’s order denying his motion

        for compassionate release. On appeal, Spencer asserts that the district court failed to

        provide an explanation for its rejection of Spencer’s arguments regarding the 18 U.S.C.

        § 3553(a) factors. The Government asserts that the district court lacked jurisdiction over

        the motion, given Spencer’s failure to exhaust administrative remedies. We vacate and

        remand for further proceedings.

               Courts may reduce a term of imprisonment if “extraordinary and compelling reasons

        warrant such a reduction” upon a motion by the Director of the Bureau of Prisons (BOP)

        or by the defendant after he has exhausted his administrative remedies with the BOP. 18

        U.S.C. § 3582(c)(1)(A)(i). A defendant has exhausted his administrative remedies when

        he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

        motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the

        warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

               Here, the district court did not address exhaustion, and the Government argues that

        the district court erred by failing to consider the jurisdictional issue or by implicitly waiving

        the exhaustion requirement. We recently held that although § 3582(c)(1)(A) “plainly

        requires [a prisoner] to complete certain steps before filing his motion [for compassionate

        release] in the district court, we understand this requirement to be non-jurisdictional, and

        thus waived if it is not timely raised.” United States v. Muhammad, 16 F.4th 126, 129 (4th

        Cir. 2021).    However, although exhaustion is not jurisdictional, in this case, the

        Government raised and relied upon the requirement in district court and thus did not waive

                                                       2
USCA4 Appeal: 20-7171      Doc: 27         Filed: 02/07/2022        Pg: 3 of 6




        its application. The district court here did not consider whether waiver was appropriate or

        whether Spencer had exhausted his administrative remedies. We find that the district court

        erred by failing to address the requirement, as it was raised by the Government. See United

        States v. Oliver, 878 F.3d 120, 123 (4th Cir. 2017) (noting that nonjurisdictional, claim-

        processing rules should be “rigidly applied when invoked by a litigant” (internal quotation

        marks omitted)).

               Spencer asserts that the district court did not adequately address his arguments in

        favor of compassionate release when it considered the 18 U.S.C. § 3553(a) sentencing

        factors. We review for abuse of discretion the district court’s denial of a motion for

        compassionate release. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

        omitted). When considering a motion for compassionate release, even if the court finds

        extraordinary and compelling reasons to support relief, 1

        it retains the discretion to deny a defendant’s motion after balancing the applicable §

        3553(a) factors. See United States v. High, 997 F.3d 181, 186 (4th Cir. 2021).




               Here, the district court did not address the question of whether an extraordinary
               1

        and compelling reason for release existed.

                                                     3
USCA4 Appeal: 20-7171        Doc: 27         Filed: 02/07/2022      Pg: 4 of 6




               Spencer identifies numerous factors that he raised in support of his request for

        compassionate release that he asserts the district court failed to address in ruling on his

        motion, including the educational programming Spencer had undertaken, his excellent

        disciplinary record, his efforts to pay restitution, the lack of prison time served prior to his

        current incarceration, and the risks he faced due to COVID-19 given his preexisting

        medical conditions. In High, we held that, in accordance with the Supreme Court’s

        decision in Chavez-Meza v. United States, 138 S. Ct. 1959 (2018), a district court is not

        required to expressly acknowledge and address each of the defendant’s arguments in

        support of his motion for compassionate release. High, 997 F.3d at 188–89. Instead, the

        district court need only “set forth enough to satisfy [this] court that it has considered the

        parties’ arguments and has a reasoned basis for exercising its own legal decisionmaking

        authority, so as to allow for meaningful appellate review.” Id. at 190 (alterations and

        internal quotation marks omitted). We explained that, “as Chavez-Meza makes plain, there

        are cases in which a minimal explanation suffices, while in other cases, more explanation

        may be necessary.” Id. at 189 (internal quotation marks omitted). We also observed that

        we previously had adopted a presumption (the “Legree 2 presumption”) “that the district

        court sufficiently considered relevant factors in deciding a section 3582(c)(2) motion,”

        which can be rebutted if the defendant presents “a significant amount of post-sentencing

        mitigation evidence,” and we found the Legree presumption applicable to High’s relatively

        simple case. Id. at 190 (internal quotation marks omitted).


               2
                   United States v. Legree, 205 F.3d 724, 728–29 (4th Cir. 2000).

                                                       4
USCA4 Appeal: 20-7171      Doc: 27          Filed: 02/07/2022     Pg: 5 of 6




               Here, the district court did not address any of Spencer’s arguments, ruling simply

        that it had considered the “relevant factors,” which under Legree results in a presumption

        that the appropriate analysis was conducted. However, this case is distinguishable from

        High in several respects sufficient to overcome the presumption and require further

        analysis. First, Spencer has served the majority of his sentence and provides evidence of

        years of rehabilitative effort, while High served only a relatively short period of

        incarceration before seeking compassionate release, necessarily limiting the extent of his

        demonstrated rehabilitation. See id. at 190 (noting High had only been imprisoned for a

        year and a half); cf. United States v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021)

        (requiring additional explanation of district court’s reasons for rejecting nearly two decades

        of prison programming and rehabilitative efforts). Moreover, the district court did not

        provide any explanation for rejecting Spencer’s mitigating circumstances aside from noting

        that, given his violent criminal behavior in 1992, the sentence remained appropriate. Cf.

        United States v. Martin, 916 F.3d 389, 397 (4th Cir. 2019) (“The district court must provide

        an individualized explanation for why Martin’s steps toward rehabilitation are

        meaningless.”). Thus, it appears that the district court may not have reweighed the

        sentencing factors. Considering Spencer’s laudable accomplishments – particularly his

        successful completion of numerous classes and his alleged exemplary disciplinary record,

        neither of which were discussed by the district court – the record required “a more robust

        and detailed explanation” from the district court. See High, 997 F.3d at 190 (internal

        quotation marks omitted). Finally, we have already vacated and remanded Spencer’s



                                                      5
USCA4 Appeal: 20-7171     Doc: 27        Filed: 02/07/2022     Pg: 6 of 6




        related and similar appeal for further consideration. See United States v. Spencer, 2021

        WL 5230800 (4th Cir. Nov. 10, 2021) (No. 21-6538).

              Accordingly, we vacate the district court’s order and remand for further

        proceedings. We deny Spencer’s motion to expedite as moot and order that this case be

        transferred to the Western Division of the Eastern District of North Carolina and

        consolidated with United States v. Spencer, No. 5:94-cr-00054-BR-1 (E.D.N.C.), for

        further consideration. We express no opinion on the merits of Spencer’s motions. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                 VACATED AND REMANDED




                                                   6